Citation Nr: 1140173	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1982 to August 1982. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2008. A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in March 2009 at which time the claim was reopened based on the submission of new and material evidence and remanded for more development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there are outstanding VA treatment records.  During the October 2008 Travel Board hearing the Veteran reported that she had been treated by VA since 2006 and that her VA doctor's had indicated that her current low back disorder was related to an injury sustained during her military service.  A review of the claims file is negative for any VA treatment records.  As such, on remand the RO should attempt to obtain any outstanding VA treatment records beginning in 2006.  

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

In the March 2009 Board remand it was requested that a VA examiner opine whether any of the Veteran's currently diagnosed low back disorders, to include her pre-existing congenital spina bifida, were the result of the Veteran's military service, to include any superimposed back injury.

While the May 2009 VA examiner opined that it was less likely than not that the Veteran's current lumbar spine degenerative disc disease/degenerative joint disease was caused or permanently aggravated by the Veteran's lumbar strain during her military service, the examiner did not opine whether the Veteran's pre-existing congenital disorder was aggravated by her military service.  As such, the May 2009 VA examination report is not adequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).    

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded so that the May 2009 VA examiner can opine whether the Veteran's pre-existing congenital disorder was aggravated by her military service.

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records dated from 2006 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Afford the May 2009 VA examiner the opportunity to supplement her report and specifically opine whether the Veteran's pre-existing congenital disorder was aggravated by her military service.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner is notified that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.      

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

If the May 2009 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

3. After completing any additional necessary development the RO should readjudicate the appeal.  If the claim is still denied the RO must furnish the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


